Judgment affirmed. This is an appeal under G. L. c. 278, <n§ 33A-33G, claimed by the defendant from his “trial, conviction and sentence” on an indictment charging that on July 31, 1959, at Lowell he did assault and beat Arthur L. Evieei by means of a dangerous weapon. G. L. c. 265, § 15A. The record of the ease contains a transcript of the evidence but no assignment of errors. The defendant waived representation by counsel and tried his own case. Although in the absence of any assignment of error no point of law is presented for our decision, G. L. c. 278, § 33D (Commonwealth v. Polian, 288 Mass. 494, 496-497, Commonwealth v. Gale, 317 Mass. 274, 277), we have examined the transcript and discover no error of law in the trial.